Citation Nr: 1033322	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-27 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to burial allowance.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from February 1943 to 
March 1946.  He died in May 2008.  The appellant is the Veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The Veteran died at an inpatient private hospital in May 
2008.    

2.  With regard to a burial allowance, at the time of his death, 
the Veteran was not receiving VA compensation or pension 
benefits.

3.  With regard to a burial allowance, there was no claim for 
compensation or pension pending at the time of the Veteran's 
death that would have resulted in an award of compensation or 
pension.

4.  With regard to a burial allowance, the Veteran was not 
discharged from service due to a disability incurred in or 
aggravated by service. 

5.  With regard to a burial allowance, the Veteran did not die 
while in a VA medical center, domiciliary, or nursing home, or at 
a facility under contract with VA, or at a state nursing home 
under contract with VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment or care.  


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial 
allowance are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2002 and 
Supp. 2009); 38 C.F.R. 
§§ 3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board 
acknowledges no VCAA notice was provided to the appellant.  

Regardless, as to the burial benefits claim at issue, the 
provisions of the VCAA have no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  38 C.F.R. § 3.159(b)(3)(i), (d)(1)-
(3) (2009); Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 
5-2004 (June 23, 2004).  Therefore, the Board finds that no 
further action is necessary under the statutory and regulatory 
duties to notify and assist for the burial benefits denial.  

Background Facts

The Veteran died on May [redacted], 2008.  The primary causes of death 
listed on the death certificate were acute blood loss and peptic 
ulcer disease.  No contributory cause of death was listed.  There 
is no evidence or allegation that the Veteran died of service-
connected causes.  In addition, the Veteran never filed a claim 
for compensation or pension during his lifetime.  According to 
the death certificate, the Veteran died at Fawcett Memorial 
Hospital, a private establishment, in Port Charlotte, Florida.  
However, in contrast, the appellant states that at the time of 
his death, he was a resident at an unspecified "state Veteran's 
nursing home."  See January 2009 Notice of Disagreement (NOD).  
He was buried at Lynnville Cemetery, which is a private cemetery 
in Lynnville, Indiana.  The appellant, his surviving spouse, 
filed a timely Application for Burial Benefits (VA Form 21-530) 
received in July 2008.  The appellant has submitted bills and 
receipts indicating she paid the full amount of the burial and 
transportation and plot expenses, totaling $14,836.00.  

Governing Laws and Regulations for Burial Allowance

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002 and Supp. 2009); 38 C.F.R. § 3.1600 
(2009).  If a Veteran dies as a result of a service-connected 
disability or disabilities, a higher amount of burial benefits 
may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

However, as in the present case, where the Veteran's death is not 
service-connected, entitlement to burial benefits is based upon 
the following conditions:

(1) At the time of death, the Veteran was in receipt 
of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or

(2) The Veteran has an original or reopened claim for 
either benefit pending at the time of the Veteran's 
death, and

(i) In the case of an original claim there is 
sufficient evidence of record to have supported 
an award of compensation or pension effective 
prior to the date of the Veteran's death, or

(ii) In the case of a reopened claim, there is 
sufficient prima facie evidence of record on the 
date of the Veteran's death to indicate that the 
deceased would have been entitled to 
compensation or pension prior to the date of 
death; or

(3) The deceased was a Veteran of any war or was 
discharged or released from active military, naval, 
or air service for a disability incurred or 
aggravated in line of duty, and the body of the 
deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person 
claiming the body of the deceased Veteran, and

(ii) That there are not available sufficient resources 
in the Veteran's estate to cover burial and funeral 
expenses; and

(4) The applicable further provisions of this section 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits including burial, funeral, and 
transportation expenses may be paid if a person dies from 
nonservice-connected causes while properly hospitalized by VA in 
a VA facility (as described in 38 U.S.C.A. § 1701(3)); or in a 
non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for 
hospital care under the authority of 38 U.S.C.A. § 1703; or in a 
nursing home under the authority of 38 U.S.C.A. § 1720 for 
nursing home care at the expense of the United States; or in a 
state nursing home for nursing home care with respect to which 
payment is authorized under the authority of  38 U.S.C.A. § 1741.  
See 38 C.F.R. § 3.1600(c).  See also 38 U.S.C.A. § 2303.  If a 
Veteran dies en route while traveling under proper prior 
authorization and at VA expense to or from a specified place for 
purpose of examination, treatment, or care, burial expenses will 
be allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

Claims for a burial allowance may be executed by "[t]he 
individual whose personal funds were used to pay burial, funeral, 
and transportation expenses."  38 C.F.R. § 3.1601(a)(1).

Further, applications for payments of burial and funeral expenses 
or for a plot or interment allowance under 38 C.F.R. § 3.1600 
must be received by VA within two years after the burial or 
cremation of a Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. 
§ 3.1601(a) (2009).

Analysis for Burial Allowance

With regard to burial benefits, the Veteran does not meet any of 
the criteria for an allowance.  At the time of his death, the 
Veteran was not receiving VA compensation or pension benefits or 
military retirement pay.  38 C.F.R. § 3.1600(b)(1).  
Additionally, the Veteran did not have an original or reopened 
claim for compensation or pension pending at the time of his 
death.  38 C.F.R. § 3.1600(b)(2).  Moreover, although the Veteran 
served during a period of war (World War II), there is no 
indication in the record that the Veteran's body was held by a 
State, or political subdivision of a State, that no next of kin 
or other person claimed the body, and that there were 
insufficient available resources to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(b)(3).  According to the May 2008 
death certificate, which is an official, certified document, the 
Veteran died at Fawcett Memorial Hospital and was buried at 
Lynnville Cemetery, a private cemetery.  He was transported out 
of state in order to be buried after his death.  On the July 2008 
burial benefits application, the appellant admitted that the 
cemetery was not owned by either the state or Federal government.  
All expenses were paid for by the appellant.  Further, service 
discharge documents do not show, and nor does the appellant 
allege, that the Veteran was discharged or released from active 
service for a disability incurred or aggravated in service.  
38 C.F.R. § 3.1600(b)(3).  

In addition, at the time of his death, the Board acknowledges the 
appellant's contention that the Veteran was a resident at an 
unspecified "state Veteran's nursing home," such that 38 C.F.R. 
§ 3.1600(c) should be considered for payment of funeral and 
transportation expenses.  See January 2009 NOD; August 2009 
Substantive Appeal.  Indeed, 38 C.F.R. § 3.1600(c) provides that 
burial benefits including burial, funeral, and transportation 
expenses may be paid if a person dies from nonservice-connected 
causes while properly hospitalized by VA in a state nursing home 
for nursing home care with respect to which payment is authorized 
under the authority of  38 U.S.C.A. § 1741.  But in the present 
case, the appellant's assertion that the Veteran was "properly 
hospitalized by VA" at death has not been verified.  The 
appellant has not submitted any medical records or bills 
confirming that on the day of his death, the Veteran was at a 
"state Veteran's nursing home" to which payment is authorized 
under the authority of  38 U.S.C.A. § 1741.  In fact, in 
contrast, the official May 2008 death certificate specifically 
indicates that the Veteran died at an inpatient hospital - 
Fawcett Memorial Hospital in Port Charlotte, Florida.  The box 
for "Nursing Home / Long Term Care Facility was unchecked on the 
official death certificate.  Moreover, prior to his death, there 
is no confirmation from the VA that the Veteran was receiving 
treatment under VA authority or contract and was hospitalized or 
traveling under VA authority or contract.  38 C.F.R. §§ 
3.1600(c), 3.1605.  The RO in the July 2009 Statement of the Case 
noted that it reviewed the Virtual VA electronic claims file and 
found no medical evidence in support of this.  

Because the law, and not the evidence, is dispositive in this 
case, as a matter of law a burial allowance is not warranted 
under 38 C.F.R. § 3.1600.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

Entitlement to nonservice-connected burial allowance is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


